        Case 4:20-cv-05640-YGR Document 170 Filed 12/02/20 Page 1 of 11




                              UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
                                   OAKLAND DIVISION

EPIC GAMES, INC.,                                   Case No. 4:20-cv-05640-YGR-TSH
                  Plaintiff, Counter-defendant,
                       v.
APPLE INC.,
                  Defendant, Counterclaimant.



IN RE APPLE IPHONE ANTITRUST
LITIGATION                                          Case No. 4:11-cv-06714-YGR-TSH

DONALD R. CAMERON, et al.,
                                      Plaintiffs,   Case No. 4:19-cv-03074-YGR-TSH
                       v.
APPLE INC.,                                         JOINT LETTER BRIEF REGARDING
                                     Defendant.     VALIDATION PROTOCOL


The Honorable Thomas S. Hixson
San Francisco Courthouse
Courtroom G, 15th Floor
450 Golden Gate Avenue
San Francisco, CA 94102

Dear Magistrate Judge Hixson,

        Pursuant to the Court’s Discovery Standing Order, the parties in the above-captioned
actions respectfully submit this joint letter brief regarding a validation protocol to be used for the
parties’ ESI search efforts.
        Epic Games, Inc. (“Epic”), plaintiffs (“Class Plaintiffs”, together with Epic, “Plaintiffs”)
in Cameron v. Apple and In re Apple iPhone Antitrust Litigation (the “Class Actions”) and Apple
Inc. (“Apple”) (collectively, the “Parties”) filed with the Court a joint statement on October 26,
2020, stating in part that the Parties continued to meet and confer regarding validation
procedures to test the sufficiency and accuracy of the Parties’ productions. The Parties stated
that they had agreed to either reach agreement on validation procedures or submit any
outstanding issues in a joint statement to the Court. The Parties subsequently agreed to extend
the deadline to December 2, 2020. The Parties have met and conferred telephonically and
exchanged correspondence in a good faith effort to resolve outstanding disputes. The Parties
have been unable to reach agreement on certain aspects of the validation procedures to be
        Case 4:20-cv-05640-YGR Document 170 Filed 12/02/20 Page 2 of 11




applied and therefore submit this joint letter. Based on the Court’s rulings on these issues, the
Parties are prepared to meet and confer regarding a proposed order to implement the Court’s
rulings and the rest of the undisputed aspects of the validation procedures to be applied.
Respectfully submitted,

CRAVATH, SWAINE                             HAGENS BERMAN
& MOORE LLP                                 SOBOL SHAPIRO LLP

By: s/ Lauren A. Moskowitz                        By: s/ Robert F. Lopez
    Lauren A. Moskowitz                               Robert F. Lopez
    Counsel for Epic Games,                           Counsel for Developer
    Inc.                                              Plaintiffs


WOLF HALDENSTEIN                            GIBSON DUNN & CRUTCHER LLP
ADLER FREEMAN
& HERZ LLP

By: s/ Rachele R. Byrd                            By: s/ Ethan D. Dettmer
    Rachele R. Byrd                                   Ethan D. Dettmer
    Counsel for                                       Counsel for Apple Inc.
    Consumer Plaintiffs
        Case 4:20-cv-05640-YGR Document 170 Filed 12/02/20 Page 3 of 11




Plaintiffs’ Position:1
Validation of Apple’s TAR Process:2 The Parties have agreed to certain aspects of a protocol for
validating Apple’s technology assisted review (“TAR”) process, but Apple refuses to exclude
from its validation calculation millions of automatically generated emails and documents
contained in its production. Apple’s validation protocol will estimate “recall”, which is the
percentage of all responsive documents that are identified by a TAR process. This measure is
easily skewed by the inclusion of a large number of ostensibly responsive but substantively
irrelevant documents in a document production, which is precisely the case with Apple’s
productions to date. Of the approximately 3.8 million documents that Apple has produced, 2.2
million are versions of a single automatically generated email sent from the “iTunes Content
Manager”, a service that appears to send brief notices when there are changes to iTunes content.
These emails, even if technically responsive to Plaintiffs’ document requests, are of no
discernible value to litigating the claims in this case. However, including them in Apple’s
validation process will render it meaningless, making it inevitable for Apple to satisfy the
validation requirements overall even if its TAR process performs poorly finding every other kind
of document in this case. For example, under a reasonable set of assumptions, Apple could
exceed overall recall of 75% even while achieving recall of just 57% across the population of
responsive documents other than the 2.2 million iTunes Content Manager emails. The validation
protocol should include mutual provisions that exclude such bulk emails from any validation
performed by Apple or Epic.

Validation of Epic’s Search Term Process: Epic has proposed a validation protocol for its use of
search terms that is eminently reasonably and, indeed, goes far beyond what parties ordinarily
have undertaken when using search terms, rather than TAR.

Statistical validation is both unusual and unnecessary where a party is using search terms that
have been negotiated and agreed to by the parties. With search terms, the requesting party can
understand and affect the criteria being used to identify documents for review by negotiating the
terms that will be applied prior to the start of a document review, an approach that has been used
successfully for decades. In this case, Epic has provided Apple with all of the terms it is
running, adopted virtually all of Apple’s suggestions for additional terms, and provided hit
counts where Epic suggested minor modifications to avoid false hits. Such transparency
provides significant validation of a party’s search terms, without the need for formal statistical

    1
      There is an additional potential dispute with respect to Apple’s collection, review, and
production of instant messages that the parties are still discussing. Although Apple has
represented that it has collected and put through its TAR process instant messages from its
custodians, it has produced fewer than 40 instant messages out of more than 3.8 million
documents produced and the more than 12.5 million documents collected. Epic has requested
additional information from Apple. If Apple refuses to provide the requested information or if
the information provided does not satisfactorily explain the paucity of instant messages in the
production, Plaintiffs promptly will raise this issue with the Court in a separate joint statement.
    2
     Because of the technical nature of these disputes, Epic has retained an expert on TAR,
Tobin Dietrich, who is prepared to provide a declaration in support of Plaintiffs’ positions should
the Court find that helpful.
        Case 4:20-cv-05640-YGR Document 170 Filed 12/02/20 Page 4 of 11




measures. Indeed, Apple itself recently opposed statistical validation of its own use of search
terms for this very reason. See Discovery Letter Brief filed by Defendant (Apple Inc.) (ECF
No. 144), Cohen v. Apple, Inc., No. 3:19-cv-05322-WHA (N.D. Cal. Jul. 28, 2020) (objecting to
review of a “statistically random sample of documents from the null set (data that does not hit on
any search term)” because “Apple has agreed to confer with Plaintiffs on any search terms
used”).3

Further, Apple’s one-size-fits-all approach in the present case proceeds from the false premise
that all “responsive” documents are created equal, regardless whether they are only technically
responsive to a given request, or actually substantively meaningful. A TAR process by its nature
is intended to identify most of the documents that are like other documents that have been coded
responsive, no matter their actual significance, hence the need for numerical validation to ensure
that the likelihood of capturing actually meaningful documents is sufficiently high. On the other
hand, search terms selected with the participation of the requesting party have the inherent
advantage of targeting what the parties have deemed the most meaningful documents in a case
directly. There, the assurance of reliability arises from the search terms themselves, and there is
no need for an overall “recall” calculation that penalizes a party if the selected search terms do
not hit on some number of technically responsive but utterly irrelevant documents.

Nonetheless, in the spirit of compromise, Epic has offered to perform two separate statistical
validation procedures on its process, so long as those measures are tailored to its search-term-
based approach. Specifically, Epic proposes to review up front a sample of the universe of
documents to which it is applying search terms with the goal of ensuring that the agreed search
terms achieve estimated recall of at least 80%. Epic has further offered to take a random sample
of the documents coded “Not Responsive” by its reviewers to determine the percentage of the
documents in the sample coded “Not Responsive” that should actually have been coded
“Responsive” (sometimes called the “elusion” rate)—with the goal of verifying that those
erroneous coding decisions do not exceed 10%. That procedure—though unnecessary in Epic’s
view in light of its overall supervision and training of its document reviewers—is a reasonable
check to ensure that a material number of responsive documents are not being coded
nonresponsive.

Apple rejected Epic’s proposed validation procedure simply because it is different from the one
that Apple proposes for itself, which calculates a single recall estimate for its TAR process as a

   3
      TAR, by contrast, is a “black box”, with inputs that a requesting party has neither visibility
into nor a way of affecting in any meaningful way. For this reason, “[t]o satisfy the obligation of
reasonable inquiry, counsel must undertake a statistical validation of the results of the
technology-assisted review, generally focusing on the resultant recall and precision.” Karl
Schieneman and Thomas C. Gricks III, “The Implications of Rule 26(g) on the Use of
Technology-Assisted Review, 7 Fed. Cts. L. Rev. 239, 273 (2013). In the Ninth Circuit, courts
similarly have held that “cases which have approved [TAR] have required an unprecedented
degree of transparency and cooperation among counsel”, Progressive Cas. Ins. Co. v. Delaney,
No. 2:11-cv-00678-LRH-PAL, 2014 WL 3563467, at *10 (D. Nev. July 18, 2014)); see also
Youngevity Int'l, Corp. v. Smith, No. 16-cv-00704-BTM-JLB, 2019 WL 1542300, at *12 (S.D.
Cal. Apr. 9, 2019) (same).
                                                 2
        Case 4:20-cv-05640-YGR Document 170 Filed 12/02/20 Page 5 of 11




whole. Apple contends that Epic’s proposal fails to satisfy the “reasonable inquiry” requirement
of Rule 26(g), but it does not cite (nor is Epic counsel aware of) a single case in which a party
has been compelled to calculate an overall recall like the one Apple urges for a search-term-
based review. In fact, in one of the cases cited by Apple, In re Broiler Chicken Antitrust
Litigation, No. 1:16-cv-08637, 2018 WL 1146371 (N.D. Ill. Jan. 3, 2018), the court specifically
ordered statistical validation of the “null set” with respect to TAR, but exempted search terms
from that same statistical validation. Id. at *4-5. Further, Apple offers no support for its
suggestion that a validation sample must be assessed “blindly” or that the attorney conducting
the validation cannot be presumed to abide by his or her ethical obligations—a cornerstone of
discovery practice. Finally, even assuming arguendo that a single recall estimate could be better
than the two-step method proposed by Epic, any such theoretical advantage is negated by
Apple’s insistence that it be permitted to count versions of the same immaterial email 2.2 million
times in its calculation of recall.

In any event, contrary to Apple’s representation that Epic has sought to hold Apple to a different
standard, Epic offered that Apple could adopt the same approach as Epic provided that both
parties agree to exempt “bulk” documents from validation, for the reasons stated above. Apple
rejected that proposal. Regardless, Epic should be permitted to employ the reasonable validation
protocol it has proposed for its own review.




                                                3
         Case 4:20-cv-05640-YGR Document 170 Filed 12/02/20 Page 6 of 11




Apple’s Position: Apple has proposed a reasonable validation protocol to give all parties comfort
that each party’s document productions have met a common standard for “production recall”—
i.e., the percentage of responsive documents in a document collection that are either produced or
responsive but withheld as privileged. Apple proposes a blind review of random samples from
each party’s collections, to show that each party has met a 75% recall standard. Epic’s proposal
for an “elusion” check would not test how many responsive documents are produced or withheld
as privileged and would not hold the parties to any production recall standard. Rather, Epic’s
proposal would only check, with respect to reviewers’ coding, how many responsive documents
were incorrectly coded as non-responsive. Accordingly, as long as Epic’s search terms hit on
enough non-responsive documents, Epic can easily pass the elusion test and still be well under the
75% recall rate. Apple proposes that all parties be held to the same recall standard.4
Additionally, Epic demands that Apple exclude from validation certain responsive documents
because they are similar to other responsive documents. There is no basis for this position. The
goal of validation is to ensure that a percentage of responsive documents are produced—excluding
responsive documents from validation would be inappropriate and counterproductive.
First Principles: Federal Rules 26(g) and 34 obligate parties to conduct a reasonable inquiry into
the existence of documents responsive to requests for production and to produce responsive,
nonprivileged materials located. The purpose of document review—using keywords, TAR, human
reviewers, or a combination of them—is to meet that obligation. Validation tests the success of a
review process, and courts have found a recall rate around 75% to be a reasonable standard of
success. E.g., In re Broiler Chicken Antitrust Litig., 2018 WL 1146371, at *2, 6 (N.D. Ill. Jan. 3,
2018) (“[A] recall estimate on the order of 70% to 80% is consistent with . . . an adequate (i.e.,
high-quality) review”; not addressing search term efficacy where parties agreed to a robust
“iterative process” of negotiating further revisions to keywords after productions had begun).
Validation should apply equally to all parties whether using TAR or search terms because the
question is the same: how many responsive documents are being produced? See, e.g., In re
Mercedes-Benz Emissions Litigation, 2020 WL 103975, at *2 (D.N.J. Jan. 9, 2020) (“[C]ase law
dictates that appropriate validation be utilized to test search results,” including where a party
“prefer[s] to use the custodian-and-search term approach” rather than TAR.); William A. Gross
Const. Assocs., Inc. v. Am. Mfrs. Mut. Ins. Co., 256 F.R.D. 134, 136 (S.D.N.Y. 2009) (“[W]here
counsel are using keyword searches for retrieval of ESI, . . . the proposed methodology must be
quality control tested to assure accuracy in retrieval and elimination of ‘false positives’”).
Apple’s Validation Proposal: Apple proposed language for robust validation that would apply
to all parties, whether they utilize search terms or TAR or other methods. See Ex. 1 at 2-4. Under
Apple’s proposal, each party would take samples of documents marked responsive, documents

 4
     Epic posed many questions to Apple about its document review process. In a spirit of
     cooperation, Apple responded to these questions, though all were disfavored “discovery on
     discovery” contrary to Sedona Principle 6. Sedona Principles, 3d Ed., 19 Sedona Conf. J. 52
     (2018) (“Responding parties are best situated to evaluate the procedures, methodologies, and
     technologies appropriate for preserving and producing their own electronically stored
     information.”). Apple even allowed Plaintiffs’ consultants to question Apple’s outside TAR
     expert, who explained why Plaintiffs’ positions regarding Apple’s process are wrong. Apple’s
     outside TAR expert would provide a declaration addressing these issues if helpful to the Court.

                                                 4
         Case 4:20-cv-05640-YGR Document 170 Filed 12/02/20 Page 7 of 11




marked non-responsive, and any documents not reviewed; those samples would be subject to blind
review by a subject matter expert to establish recall—the percentage of the responsive documents
that are produced or withheld as privileged. Setting production recall at 75% would validate for
all parties both (1) the extent to which responsive documents from the collections are brought into
the reviewed populations, and (2) the extent to which they are accurately coded as responsive.5
This proposal is fundamentally fair to all parties. But Epic rejected it, reasoning that Epic would
have to meet levels of search term efficacy and reviewer accuracy that are “just too high,” while
at the same time acknowledging the mathematical fact that the level Epic would be held to is the
same 75% recall that Apple proposed for itself.6 Epic says it would be appropriate to hold Apple
to a higher standard while Epic is held to a lesser standard because Epic is using search terms. But
a party’s use of search terms does not reduce its obligation to produce responsive documents.
Indeed, such a distinction between validation of search terms and TAR is illogical, fundamentally
unfair, and at odds with the case law. See Rio Tinto PLC v. Vale S.A., 306 F.R.D. 125, 129
(S.D.N.Y. 2015) (“One point must be stressed—it is inappropriate to hold TAR to a higher
standard than keywords or manual review. Doing so discourages parties from using TAR for fear
of spending more in motion practice than the savings from using TAR for review.”). And the fact
that Apple’s counsel, who know next to nothing about Epic’s documents, had some input on Epic’s
search terms in no way justifies lowering the bar for Epic’s production of responsive documents.
The Court should order that any validation protocol apply equally to all the parties.
Epic’s Validation Proposal: Epic proposes that the parties not conduct a full production recall
validation but instead conduct only an “elusion” analysis that tests documents that each party’s
reviewers coded as non-responsive. Apple does not object to Epic’s proposal of validating in two
stages, but Epic’s elusion approach should be rejected: “low Elusion value has commonly been
advanced as evidence of an effective search or review effort, but that can be misleading because it
quantifies only those Relevant Documents that have been missed by the search or review effort; it
does not quantify the Relevant Documents found by the search or review effort (i.e., Recall).”
Maura R. Grossman and Gordon V. Cormack, The Grossman-Cormack Glossary of Technology-
Assisted Review, 7 Fed. Cts. L. Rev. 1, 15 (2013) (citation omitted). Epic’s elusion check would
only test whether 10% or more of documents coded non-responsive should have been coded
responsive. So even if Epic’s search terms effectively bring responsive documents into the review
set, if they also bring in enough non-responsive documents, then Epic can easily pass the elusion
test even with a large number of responsive documents wrongly coded as non-responsive and
wrongly withheld. The elusion test would not hold Epic to the 75% recall standard, and would not
ensure the reasonable inquiry required by Rule 26(g).
Additionally, Epic’s proposal introduces bias that precludes a blind validation check. The reason
is that, in Epic’s elusion check, it is always helpful to code a document as non-responsive; the
validating party’s score is only worsened if it codes a document as responsive. The incentive is to


 5
     The parties continue to discuss what validation is apt for class plaintiffs’ smaller productions.
 6
     Epic cites Cohen v. Apple, 19-cv-05322-WHA (N.D. Cal. Jul. 28, 2020), Dkt. 144, where
     Apple opposed “one-sided burdens” in a validation protocol urged by consumer class
     plaintiffs. But Epic is a large, sophisticated party; if Apple must validate production of 75%
     of responsive documents, so should Epic.


                                                   5
        Case 4:20-cv-05640-YGR Document 170 Filed 12/02/20 Page 8 of 11




always code non-responsive; by contrast, under Apple’s proposal, the incentive is to code correctly
because the validator will not know what coding on any document would result in higher recall.
Responsive Documents Should Be Included: Epic proposes that validation calculations exclude
large sets of automatically generated documents. This proposal appears based on Apple’s
production in the Class Actions of about 2.2 million reports generated as part of Apple’s App
Review process—evidencing robust efforts to ensure that apps in the App Store meet high quality
and safety standards, thus helping to show the value of App Review to developers and consumers.
Epic’s gamesmanship and attempt to relitigate Apple’s class action production ignore that these
reports are relevant and responsive, and ignores the central goal of validation: measuring the
percentage of responsive documents produced or withheld as privileged. It is not appropriate to
exclude responsive documents because they are similar to other responsive documents, or because
a receiving party does not view them as responsive enough. Apple has produced approximately
3.8 million documents from 15 custodians, and will produce more in the Epic case, including from
additional custodians. (Meanwhile, Epic says it will produce less than a million documents in
total.) Apple reviewed millions of documents for responsiveness—all but a sliver of them with
eyes-on review—and produced pursuant to its obligation to produce responsive documents. The
standard for validating satisfaction of that obligation should not move because Plaintiffs do not
think these documents are responsive enough. Finally, Epic’s characterization of the effect of
these documents on the review and validation protocol is simply inaccurate, as Apple’s expert has
explained to Plaintiffs and their consultants.
Request: Apple asks that all parties be subject to one recall standard on all responsive documents.




                                                6
       Case 4:20-cv-05640-YGR Document 170 Filed 12/02/20 Page 9 of 11




Dated: December 2, 2020       CRAVATH, SWAINE & MOORE LLP
                                Christine Varney
                                Katherine B. Forrest
                                Gary A. Bornstein
                                Yonatan Even
                                Lauren A. Moskowitz
                                M. Brent Byars

                              Respectfully submitted,

                              By:          s/ Lauren A. Moskowitz__________________
                                           Lauren A. Moskowitz
                                           Attorneys for Plaintiff Epic Games, Inc.

Dated: December 2, 2020
                              WOLF HALDENSTEIN ADLER FREEMAN &
                              HERZ LLP
                                 Mark C. Rifkin
                                 Rachele R. Byrd
                                 Matthew M. Guiney
                                 Brittany N. DeJong

                              Respectfully submitted,

                              By:          s/ Rachele R. Byrd_________________
                                           Rachele R. Byrd
                                           Interim Class Counsel for Consumer
                                           Plaintiffs

Dated: December 2, 2020       HAGENS BERMAN SOBOL SHAPIRO LLP
                                Steve W. Berman
                                Robert F. Lopez
                                Shana E. Scarlett
                                Benjamin J. Siegel

                              Respectfully submitted,

                              By:          s/ Robert F. Lopez________________
                                           Robert F. Lopez
                                           Interim Class Counsel for Developer
                                           Plaintiffs




                                       7
      Case 4:20-cv-05640-YGR Document 170 Filed 12/02/20 Page 10 of 11




Dated: December 2, 2020      GIBSON, DUNN & CRUTCHER LLP
                                Theodore J. Boutrous Jr.
                                Richard J. Doren
                                Daniel G. Swanson
                                Mark A. Perry
                                Veronica S. Lewis
                                Cynthia E. Richman
                                Jay P. Srinivasan
                                Ethan D. Dettmer
                                Eli M. Lazarus
                                Harry Phillips

                             Respectfully submitted,

                             By:          s/ Ethan D. Dettmer_____________
                                          Ethan D. Dettmer
                                          Attorneys for Defendant Apple Inc.




                                      8
       Case 4:20-cv-05640-YGR Document 170 Filed 12/02/20 Page 11 of 11



                                   E-FILING ATTESTATION

                       I, Lauren A. Moskowitz, am the ECF User whose ID and password are

being used to file this document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest

that each of the signatories identified above has concurred in this filing.



                                                                 s/ Lauren A. Moskowitz
                                                                Lauren A. Moskowitz




                                                  9
